DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1, 2, 4-7, 10, 11, 13-18, 20, 23, 25, and 26 are pending.

Claim Rejections - 35 USC § 102
Claims 1, 2, 5, 7, 10, 11, 13, 14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 58-163822 (Sakai).
Regarding claim 1, Sakai discloses a non-rotatable shaft/hub connection (see Figure 2 and annotated Figure 1 below), comprising:
a cylindrical shaft portion (5) having a tapered end and a bore extending along a central axis and throughout the shaft portion; and
a hub portion (4) having an aperture and a tapered opening configured to receive the tapered end,


    PNG
    media_image1.png
    394
    742
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2 of Sakai
Regarding claim 2, Sakai discloses the tapered end comprises a pair of angled faces, and wherein the pair of angled faces are tapered and angled toward each other (see Figure 2, and NOTE below).
NOTE: While the tapered end of the shaft portion (5) is conical (i.e. a tapered cylinder, wherein the cross-section is circular), it is to be noted that circles are made up of an infinite number of sides (or, faces, in 3D space), and therefore the tapered end of Sakai includes an infinite number of pairs of angled faces.
Regarding claim 5, Sakai discloses the tapered opening of comprises at least two angled, tapered portions (see Figure 2 and NOTE above which similarly applies to the tapered opening).
Regarding claim 7, Sakai discloses the hub portion (5) fully receives and encompasses the tapered end of the shaft portion (5; see Figure 2).
Regarding claim 10, Sakai discloses a non-rotatable shaft/hub connection (see Figure 2 and annotated Figure 1 above), comprising:
a shaft (5) having a tapered end and a bore, the tapered end providing at least two angled faces; and
a hub (4) having a tapered opening and an aperture, wherein the tapered opening is configured to receive the tapered end, the tapered opening providing at least two tapered portions (see NOTE bove); and
a fastener (9) extending through the bore and received by the aperture to axially clamp together the shaft and the hub (see Figure 2).
Regarding claim 11, Sakai discloses the at least two angled faces are tapered, and wherein the at least two tapered portions are angled (see Figure 2).
Regarding claim 13, Sakai discloses the tapered portions extend essentially through the hub (4; see Figure 2 where the tapered portions extend from the opening of the hub through to the fastener hole).
Regarding claim 14, Sakai discloses the tapered portions of the hub (5) abuttingly engage with the angled faces of the tapered end (see Figure 2 and annotated Figure 1 above).
Regarding claim 17, Sakai discloses the hub (5) is provided in a forked configuration (the cross-section of the hub being fork-shaped, as shown in Figure 2).
Regarding claim 18, Sakai discloses the bore and the aperture are axially aligned (see Figure 2 and annotated Figure 1 above).

Allowable Subject Matter
Claims 4, 6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 15, and 16, Sakai discloses the shaft/hub connection as recited in claims 1 and 10, respectively, but fails to disclose the tapered end (see annotated Figure 1 above) comprises a tapered, double-D configuration.
The prior art (see, e.g. US 6,505,857 to Fosse and US 8,001,725 to Lhotak) teaches shaft/hub connections with tapered, double-D configurations (see Figure 2 of Fosse, Figure 1 of Lhotak). However, each of Fosse and Lhotak teach away from the use of such configurations in combination with the shaft and hub being connected via threaded fasteners passing through a bore in the shaft and engaging an aperture of the hub. As to Fosse, see Applicant’s remarks on pages 6 and 7 of the reply filed November 15, 2021. As to Lhotak, the shaft (16) and hub (18) are provided with a tight fit via a collar (160) and therefore exhibit no need for such a fastener/bore configuration (see Figure 12). Further modifications would also be necessary to Lhotak in order to fit such a fastener given the tight fit shown in Figure 2.
Regarding claim 6, Sakai discloses the shaft/hub connection as recited in claim 1, but fails to disclose the hub portion (4) provides a tapered, double-D configuration. The claim is objected to for similar reasons to those noted above regarding the shaft portion including a tapered, double-D configuration.

Claims 20, 23, 25, and 26 are allowed. The following is an examiner’s statement of reasons for allowance: the claims would be allowable for the same reasons noted above regarding claims 4, 15, and 16 and the tapered, double-D configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 5-7, filed November 15, 2021, with respect to the rejections utilizing US 6,505,857 (Fosse) as the base reference have been fully considered and are persuasive.  These rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
January 20, 2022